 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KYLE NARGIZ,                             1:19-cv-01173-AWI-GSA-PC
12                Plaintiff,                  ORDER GRANTING DEFENDANTS’ REQUEST
                                              FOR EXTENSION OF TIME TO FILE
13         vs.                                RESPONSE TO COMPLAINT
                                              (ECF No. 21.)
14   STUART SHERMAN, et al.,
                                              DEADLINE: September 20, 2021
15               Defendants.
16

17

18

19

20          Kyle Nargiz (“Plaintiff”) is a former state prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with
22   Plaintiff’s First Amended Complaint, filed on October 1, 2020, against defendants Richard
23   Milam1 and Stuart Sherman (“Defendants”) on Plaintiff’s claim for adverse conditions of
24   confinement in violation of the Eighth Amendment. (ECF No. 13.)
25          On June 22, 2021, Defendants filed a motion for extension of time to file a response to
26   the First Amended Complaint. (ECF No. 21.)
27

28
                    1
                        Sued as Milan.

                                                    1
 1          Good cause having been presented to the court, and GOOD CAUSE APPEARING
 2   THEREFOR, IT IS HEREBY ORDERED that Defendants are GRANTED an extension of time
 3   until September 20, 2021 in which to file a response to the First Amended Complaint.
 4
     IT IS SO ORDERED.
 5

 6      Dated:    July 1, 2021                         /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
